Citation Nr: 0026714	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  95-32 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for anxiety disorder.


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



REMAND


The veteran had active duty from August 1985 to June 1987.

In a March 1995 statement the veteran reported current 
treatment at the VA mental hygiene clinic in Jacksonville, 
Florida.  A VA outpatient record of June 1995 indicates the 
veteran was seen at that time on referral from the mental 
hygiene clinic.  This is sufficient notice of the veteran's 
receipt of VA treatment to make VA mental health treatment 
records constructively of record for adjudication purposes.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The actual 
records to which the veteran refers should be obtained.

The veteran has not reported the dates of his treatment at 
the VA mental hygiene clinic.  Unless he responds to a 
request for that information, the RO should request all 
available records for the time since his separation from 
service.

Accordingly, the case is REMANDED to the regional office for 
the following development:

1.  Request the veteran to report the 
periods of time during which he received 
treatment in the VA mental hygiene clinic 
in Jacksonville, Florida.

2.  Obtain records of treatment of the 
veteran at the VA outpatient mental 
hygiene clinic in Jacksonville, Florida, 
for any periods reported by the veteran.  
If he does not respond to a request for 
information, request records from June 
1987 to the present.  Associate any 
information obtained with the claims 
folder.

3.  If additional evidence is obtained 
while this claim is in remand status, 
readjudicate the claim.  If the claim 
remains denied, provide the appellant a 
supplemental statement of the case and 
afford him an appropriate amount of time 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


